To be used with employees subject to bonus restrictions under CPP; not for STIP EXHIBIT 99.3 ENTERPRISE FINANCIAL SERVICES CORPRESTRICTED STOCK AWARD AGREEMENT THIS AGREEMENT (the “Agreement”) is made between ENTERPRISE FINANCIAL SERVICES CORP, a Delaware corporation (the “Company”), and John G. Barry (“Grantee”), as of the Award Date (defined below). 1. AWARD. Number of shares of Restricted Stock Subject to Award 10,000 Fair Market Value per Share on Date of Award: $9.10 Date of Award (“Award Date”) February 17, 2010 (a) SHARES. The Company hereby awards and issues to Grantee the shares of restricted stock specified above (the “Shares”), pursuant to the terms of and subject to conditions of the Company's 2002 Stock Incentive Plan (as amended from time to time, the “Plan”) and this Agreement. (b) PLAN INCORPORATED. The terms and conditions of the Plan are incorporated herein by reference. Grantee acknowledges receipt of a copy of the Plan (as amended and restated to the date hereof) and agrees that this award of the Shares shall be subject to all of the terms and conditions set forth in the Plan, including future amendments thereto, if any, provided, however, that, except as provided in subsection (c) below, no such future amendment shall have an effect upon the vesting requirements set forth herein or impose additional forfeiture conditions or vesting requirements or extend restrictions on the Shares beyond the time of vesting. Capitalized terms not otherwise defined herein shall have the meaning set forth in the Plan. (c) CPP PROVISIONS. Grantee acknowledges that (a) the Company is a participant in the Capital Purchase Program (the “CPP”) offered by the United States Department of the Treasury and (b) the Company and its affiliates are required to meet certain executive compensation and corporate governance standards under Section 111 of the Emergency Economic Stabilization Act of 2008, as amended, including amendments pursuant to Section 7001, et. seq., of the American Recovery of Reinvestment Act of 2009 (“EESA”), as implemented by guidance or regulation thereunder that has been issued and is in effect as of the date of this Agreement or is promulgated thereafter, including without limitation 31 C.F.R. Part 30 of the Code of Federal Regulations (such guidance or regulation being hereinafter referred to as the “CPP Guidance”).
